Exhibit 10.3
PPA #1526-031701
OEM PURCHASE AGREEMENT
FOURTEENTH AMENDMENT
This FOURTEENTH Amendment (the “FOURTEENTH Amendment”) effective as of October
24, 2008, (the “Effective Date”) amends the OEM Purchase Agreement (the
“Agreement”) dated December 16, 2002, by and between HEWLETT-PACKARD COMPANY, a
Delaware corporation having its principal place of business at 3000 Hanover
Street, Palo Alto, California 94304 (“HP”) and BROCADE COMMUNICATIONS SYSTEMS,
INC. a Delaware corporation having its principal place of business at 1745
Technology Drive, San Jose, California 95110, and BROCADE COMMUNICATIONS SYSTEMS
SWITZERLAND SARL., a corporation organized under the laws of Geneva, and having
its principal place of business at 29 Route de l’Aeroport Case Postale 105,
CH-1215 Geneva 15, Switzerland (collectively “Supplier”).
RECITALS
WHEREAS, HP and Supplier have entered into the Agreement pursuant to which HP
agreed to purchase, and Supplier agreed to sell OEM Products in accordance with
the terms and conditions set forth therein; and,
WHEREAS, HP and Supplier desire to enter into this FOURTEENTH Amendment to
addend new OEM Products to the Agreement.
AGREEMENTS
NOW, THEREFORE, in consideration of the mutual covenants contained herein, and
for other good and valuable consideration the receipt and sufficiency of which
are hereby acknowledged, HP and Supplier agree as follows:
This is a Product Addendum that is intended to name additional OEM Products to
the Agreement in accordance with Section 2.18 of the Agreement. This addition
will cause the following Exhibits to be amended:
Exhibit A OEM Products and Specifications. HP Products that have been launched
since the date of the OEM Agreement that have not been previously addended to
the Agreement are listed in Attachment A and are hereby incorporated. These
include [**] Part numbers for Brocade products that may have already been
included in the OEM Agreement. This is intended to capture all [**] part numbers
not previously covered under this Agreement. These will be subject to [**] the
Agreement. Specifications for these products will be stored in each party’s
respective revision controlled document systems, [**].
Exhibit C Pricing and Fees. Each Product being added to this Agreement is listed
in Attachment A with the initial cost at the time of the launch of the
 

[**]   Certain information on this page has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

HP / Brocade CONFIDENTIAL
Page 1 of 3

 



--------------------------------------------------------------------------------



 



PPA #1526-031701
product. The parties negotiate costs from time to time as referenced in Section
4.1. It is not necessary to amend the Agreement as a result of these changes.
Exhibit H HP Supplier Quality Assurance Requirements and Additional Warranties.
Each Product being added to this Agreement must meet the agreed-to [**]. Reports
provided to HP will include data for these products.
The parties have caused this Amendment to be executed by their duly authorized
representatives as indicated below.

                      AGREED:                 BROCADE COMMUNICATIONS      
HEWLETT-PACKARD COMPANY     SYSTEMS INC. (“SUPPLIER”)       (“HP”)              
           
By:
  /s/ Charles Leeming       By:   /s/ Richard Gentilini        
 
         
 
                         
Name:
  Charles Leeming       Name:   Richard Gentilini        
 
         
 
                         
Title:
  VP, OEM Sales       Title:   Director, SWD Global Procurement        
 
         
 
                         
Date:
  10/24/08       Date:   3-14-09        
 
         
 
                          AGREED:                 BROCADE COMMUNICATIONS        
        SWITZERLAND, SARL. (“SUPPLIER”)                                      
By:
  /s/ Ulrich Plechschmidt                    
 
               
Name:
  Ulrich Plechschmidt                                                          
 
Title:
  Vice President FMEA                                                          
 
Date:
  24-October-2008                                      

 

[**]   Certain information on this page has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

HP / Brocade CONFIDENTIAL
Page 2 of 3

 



--------------------------------------------------------------------------------



 



PPA #1526-031701
Attachment A
OEM Products – Pricing and Fees
A list of OEM Products with their Pricing and Fees at the time of their initial
launch are hereby attached. The Products may change revision from time to time,
as mutually agreed by the parties. It is not necessary to amend the Agreement
when the Products are revised.
[**]
 

[**]   Certain information on this page has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

HP / Brocade CONFIDENTIAL
Page 3 of 3

 